Case 1:13-cv-02388-BMC-PK Document 121 Filed 09/08/20 Page 1 of 9 PageID #: 1593




                                                                                                 C/M

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -----------------------------------------------------------   X
  LINIERS CRESPO and LOURDES CRESPO,                            :
                                                                :   MEMORANDUM DECISION
                                        Plaintiffs,             :   AND ORDER
                                                                :
                         - against –                            :   13-cv-2388 (BMC) (PK)
                                                                :   12-md-2331 (BMC) (PK)
                                                                :
  MERCK & CO., INC. et ano.,                                    :
                                                                :
                                        Defendants.             :
  -----------------------------------------------------------   X

 COGAN, District Judge.

         Plaintiffs pro se brought this products liability action in the District of New Jersey. The

 Judicial Panel on Multidistrict Litigation (“JPML”) transferred it here for coordinated pretrial

 proceedings, pursuant to 28 U.S.C. § 1407. Because plaintiffs’ claims are untimely, defendants’

 motion for summary judgment is granted.

                                                BACKGROUND

         The following facts are taken from defendants’ Local Rule 56.1 Statement, which is

 supported by evidence in the record, and which plaintiffs failed to oppose. See Millus v.

 D’Angelo, 224 F.3d 137, 138 (2d Cir. 2000).

         In 1997, the Food and Drug Administration approved defendants’ product Propecia for

 use in treating male pattern hair loss. Defendants are incorporated under New Jersey law, have

 their principal place of business in New Jersey, and made decisions regarding the labeling and

 marketing of Propecia in New Jersey.

         Plaintiffs are a married couple living in Florida. From 2002 to 2004, Dr. Jose Suarez, a

 psychiatrist in Orlando, Florida, gave Mr. Crespo samples of and prescribed Propecia to treat his
Case 1:13-cv-02388-BMC-PK Document 121 Filed 09/08/20 Page 2 of 9 PageID #: 1594




 hair loss. Mr. Crespo purchased and received his prescription from a pharmacy in Orlando. Mr.

 Crespo stopped taking Propecia no later than March 2004.

        Mr. Crespo began noticing symptoms of sexual dysfunction in 2003, approximately three

 months after he started taking Propecia. Mr. Crespo was diagnosed with erectile dysfunction by

 Dr. Suarez in 2003, and was diagnosed with hypogonadism by Dr. Ambrosio Romero, a family

 practitioner in Florida, in 2009. At some point in 2009, Dr. Romero and Mr. Crespo discussed

 the possibility that Mr. Crespo’s use of Propecia had caused his sexual dysfunction. Mr. Crespo

 met with Dr. Romero and explained that he had experienced sexual dysfunction since around the

 time he started taking Propecia in 2002. Dr. Romero explained that the side effects of Propecia

 could be the cause of Mr. Crespo’s symptoms. Mr. Crespo could not recall exactly when in 2009

 this conversation with Dr. Romero occurred, but believes it was either during his first visit with

 Dr. Romero or “[m]aybe a month, maybe two months” after Dr. Romero prescribed him

 testosterone and Levitra to treat his sexual dysfunction in January 2009.

        Plaintiffs filed this action on April 2, 2013.

                                           DISCUSSION

        Summary judgment is warranted where the “movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to judgment as a matter of law.” FED.

 R. CIV. P. 56(a). “The same standard applies whether summary judgment is granted on the

 merits or on an affirmative defense such as the statute of limitations.” Giordano v. Mkt. Am.,

 Inc., 599 F.3d 87, 93 (2d Cir. 2010) (citing Buttry v. Gen. Signal Corp., 68 F.3d 1488, 1492 (2d

 Cir. 1995)). “[S]ummary judgment may be particularly appropriate as to statute of limitations

 issues, since that defense often does not involve a genuine question of material fact,” Sferra v.

 Mathew, 103 F. Supp. 2d 617, 619 (E.D.N.Y. 2000), and the “application of the statute of



                                                   2
Case 1:13-cv-02388-BMC-PK Document 121 Filed 09/08/20 Page 3 of 9 PageID #: 1595




  limitations is an issue of law,” Golden Pac. Bancorp v. F.D.I.C., 273 F.3d 509, 515 (2d Cir.

  2001). However, summary judgment “may not be granted if there is a genuine issue of fact as to

     when the limitations period began or expired and that fact is material to the question of whether

  the statute has run.” Giordano, 599 F.3d at 93.

            The Court gives “special solicitude” to pro se plaintiffs’ submissions on summary

  judgment, Harris v. Miller, 818 F.3d 49, 57 (2d Cir. 2016), but is not obligated “to conduct a

  search and independent review of the record to find proof of a factual dispute,” Govan v.

  Campbell, 289 F. Supp. 2d 289, 295 (N.D.N.Y. 2003) (citing Amnesty Am. v. Town of W.

  Hartford, 288 F.3d 467, 470 (2d Cir. 2002)).

I.      Conflict of Law

            Defendants argue that New Jersey’s statutes of limitations should apply to bar plaintiffs’

     claims. Plaintiffs do not argue to the contrary. But because plaintiffs are proceeding pro se, I

     will consider the issue.

            Generally, “[a] federal court sitting in diversity jurisdiction applies the choice of law

  rules of the forum state.” Forest Park Pictures v. Universal Television Network, Inc., 683 F.3d

  424, 433 (2d Cir. 2012). When the JPML transfers a case, however, the “transferee court applies

  the substantive state law, including choice-of-law rules, of the jurisdiction in which the action

 was filed.” Menowitz v. Brown, 991 F.2d 36, 40 (2d Cir. 1993). Because this action was filed in

  New Jersey, I apply New Jersey’s choice-of-law rules.

            Under New Jersey’s choice-of-law analysis, the Court must first assess “whether there is

  an ‘actual conflict’ between the laws of the potentially interested states on the issue in question;

  if there is no divergence between the potentially applicable laws, the Court is ‘presented with a

  false conflict,’ and the choice-of-law ‘inquiry is over.’” Spence-Parker v. Delaware River & Bay



                                                      3
Case 1:13-cv-02388-BMC-PK Document 121 Filed 09/08/20 Page 4 of 9 PageID #: 1596




 Auth., 616 F. Supp. 2d 509, 523 (D.N.J. 2009) (internal citations omitted). New Jersey courts

 conduct this analysis by “examining the substance of the potentially applicable laws to determine

 whether ‘there is a distinction’ between them.” P.V. ex rel. T.V. v. Camp Jaycee, 197 N.J. 132,

 143, 962 A.2d 453, 460 (2008). There is a “distinction” between potentially applicable laws if

 they “mandate[] different outcomes.” Lebegern v. Forman, 471 F.3d 424, 430 (3d Cir. 2006).

        Here, two states have a potential interest in this action. New Jersey is the state in which

 plaintiffs filed this action, and the state in which defendants are incorporated, have their principal

 place of business, and made decisions regarding the labeling and marketing of Propecia. Florida

 is the state in which Mr. Crespo was prescribed, purchased, and took Propecia.

        A.      New Jersey’s statutes of limitations

        New Jersey’s Products Liability Act (“PLA”) displaces “any claim or action brought by a

 claimant for harm caused by a product, irrespective of the theory underlying the claim, except

 actions for harm caused by breach of an express warranty.” N.J. STAT. ANN. § 2A:58C-1; see

 Gomez v. Bayer Corp., No. A-0680-18T4, 2020 WL 215897, at *6 (N.J. Super. Ct. App. Div.

 Jan. 14, 2020); Sich v. Pfizer Pharm., No. 17-CV-02828, 2017 WL 4407930, at *2 (D.N.J. Oct.

 4, 2017). Thus, all of plaintiffs’ claims, except for breach of express warranty, are subsumed by

 the PLA.

        The statute of limitations for products liability actions in New Jersey is two years after

 the cause of action “shall have accrued.” N.J. STAT. ANN. § 2A:14-2. Under the “discovery

 rule” applied by New Jersey courts, a products liability cause of action does not accrue “until the

 injured party discovers, or by an exercise of reasonable diligence and intelligence should have

 discovered, that he may have a basis for an actionable claim.” McCarrell v. Hoffmann-La

 Roche, Inc., 227 N.J. 569, 578, 153 A.3d 207, 212 (2017) (quoting Lopez v. Swyer, 62 N.J. 267,



                                                   4
Case 1:13-cv-02388-BMC-PK Document 121 Filed 09/08/20 Page 5 of 9 PageID #: 1597




 272, 300 A.2d 563, 578 (1973)). A plaintiff seeking the benefit of the discovery rule has the

 burden to “show that a reasonable person in her circumstances would not have been aware,

 within the prescribed statutory period, that she had been injured by defendants’ product.”

 Kendall v. Hoffman-La Roche, Inc., 209 N.J. 173, 197-98, 36 A.3d 541, 556 (2012). “In cases in

 which fault is not self-evident at the time of injury, a plaintiff need only have ‘reasonable

 medical information’ that connects an injury with fault to be considered to have the requisite

 knowledge for the claim to accrue.” Id. at 193, 36 A.3d at 553.

        A breach of express warranty claim has a four-year statute of limitations. N.J. STAT.

 ANN. § 12A:2-725. The limitations period “accrues when the breach occurs, regardless of the

 aggrieved party’s lack of knowledge of the breach,” and the “breach of warranty occurs when

 tender of delivery is made.” Id. Thus, this “provision quite clearly establishes a general rule that

 the discovery principle does not apply to breach of warranty actions.” South Jersey Gas Co. v.

 Mueller Co., No. CIV. 09-4194, 2010 WL 1742542, at *5 (D.N.J. Apr. 27, 2010), aff’d, 429 F.

 App’x 128 (3d Cir. 2011).

        Here, New Jersey’s statutes of limitations would bar all of plaintiffs’ claims. Plaintiffs’

 breach of express warranty claim is untimely because Mr. Crespo stopped taking Propecia in

 2004, and his breach of express warranty claim accrued at this time. Mr. Crespo did not file this

 action until 2013, well past the four-year limitations period.

        Plaintiffs’ remaining claims are untimely under New Jersey’s two-year statute of

 limitations for products liability claims, even after applying the discovery rule. Mr. Crespo

 testified that he and his physician discussed the potential link between his sexual dysfunction and

 Propecia back in 2009. Once Mr. Crespo had this conversation with his physician, he was aware

 that (i) he had taken Propecia, (ii) his sexual dysfunction had begun shortly after he began taking



                                                   5
Case 1:13-cv-02388-BMC-PK Document 121 Filed 09/08/20 Page 6 of 9 PageID #: 1598




 Propecia, and (iii) his sexual dysfunction might have been caused by Propecia. Mr. Crespo had

 knowledge of all the facts suggesting a possible causal connection between Propecia and his

 sexual dysfunction in 2009, more than two years before this suit was filed. 1 Accordingly,

 plaintiffs’ products liability claims are untimely under New Jersey law.

          B.       Florida’s statutes of limitations

          Florida has a four-year statute of limitations for actions founded on negligence, fraud,

 and products liability, FLA. STAT. § 95.11(3), and a five-year statute of limitations for actions for

 breach of express warranty, McKissic v. Country Coach, Inc., No. 8:07-CV-1488, 2009 WL

 500502, at *9 (M.D. Fla. Feb. 27, 2009) (citing FLA. STAT. § 92.11(2)(b)). Florida applies the

 discovery rule to all of these claims. See id.; see also FLA. STAT. § 95.031(2)(b). The statute of

 limitations runs from “the date that the facts giving rise to the cause of action were discovered, or

 should have been discovered with the exercise of due diligence.” Eghnayem v. Bos. Sci. Corp.,

 873 F.3d 1304, 1323 (11th Cir. 2017) (citing FLA. STAT. § 95.031(2)(b)). “[T]he knowledge

 required to commence the running of the limitations period under the discovery rule need ‘not

 rise to that of legal certainty.’” Id. (quoting Univ. of Miami v. Bogorff, 583 So.2d 1000, 1004

 (Fla. 1991), modified on other grounds, Tanner v. Hartog, 618 So.2d 177 (Fla. 1993)). Plaintiffs

 “need only have notice, through the exercise of reasonable diligence, of the possible invasion of

 their legal rights.” Id. (citation omitted). Notice has “two essential ingredients: an injury distinct

 in some way from conditions naturally to be expected from the plaintiff’s condition, and . . .




 1
  Plaintiffs’ opposition to summary judgment includes a letter from Dr. Mark Levin. The letter states that Mr.
 Crespo asked Dr. Suarez whether his sexual dysfunction could be caused by Propecia, but that Dr. Suarez assured
 him that such a side effect had not been reported by the drug’s manufacturer. This conversation necessarily
 occurred before Dr. Suarez’s death in 2005. Defendants argue that this event triggered the statutes of limitations for
 Mr. Crespo’s claims. But I cannot rule as a matter of law that a reasonable person would believe that his injury
 could be caused by Propecia from this conversation given the physician’s advice to the contrary.

                                                           6
Case 1:13-cv-02388-BMC-PK Document 121 Filed 09/08/20 Page 7 of 9 PageID #: 1599




   exposure to the product in question.” Id. (quoting Babush v. Am. Home Prods. Corp., 589 So.2d

   1379, 1381 (Fla. Dist. Ct. App. 1991)).

             Mr. Crespo was on notice that his use of Propecia may have caused his sexual

  dysfunction by March 2009 at the latest. Mr. Crespo discussed the link between Propecia and his

  sexual dysfunction with his physician, Dr. Romero, in 2009. He cannot recall exactly when that

  conversation occurred, testifying that it took place during his first visit with Dr. Romero or

  during a later visit “[m]aybe a month, maybe two months” after Dr. Romero prescribed him

  Levitra and testosterone in January 2009. Either way, this conversation occurred no later than

  March 2009. 2 As described above, once Mr. Crespo had this conversation with his physician, he

      was on notice of all the facts underlying his causes of action. Plaintiffs did not file this action

      until April 2, 2013, more than four years later.

             Under Florida’s five-year statute of limitations, plaintiffs’ breach of express warranty

   claim is timely. However, Florida’s four-year statutes of limitations bar plaintiffs’ remaining

   claims. Accordingly, there is a conflict between New Jersey’s and Florida’s statutes of

   limitations only as to plaintiffs’ breach of express warranty claim, and plaintiffs’ other claims are

   barred under both states’ laws.

II.      Choice of Law
             In New Jersey, “section 142 of the Second Restatement is now the operative choice-of-

   law rule for resolving statute-of-limitations conflicts.” McCarrell, 227 N.J. at 574, 153 A.3d at

   210. “[W]hen New Jersey has a substantial interest in the litigation . . . it will generally apply its



   2
     Although I must read the facts in the light most favorable to pro se plaintiffs and interpret their papers liberally “to
   raise the strongest arguments that they suggest,” Willey v. Kirkpatrick, 801 F.3d 51, 62 (2d Cir. 2015), I am not
   required to create a dispute of fact if none exists. Mr. Crespo may be unsure of the exact timing of his conversation
   with Dr. Romero, but all the evidence suggests that it occurred at the latest in March 2009. I will not interpret
   “[m]aybe a month, maybe two months” to actually mean “three months or more” without support in the record.


                                                               7
Case 1:13-cv-02388-BMC-PK Document 121 Filed 09/08/20 Page 8 of 9 PageID #: 1600




 statute of limitations.” Id. at 593, 153 A.3d at 222. A New Jersey court applies its own statute

 of limitations barring a claim “unless the exceptional circumstances of the case make such a

 result unreasonable.” Id. at 592, 153 A.3d at 221 (quoting Restatement (Second) of Conflict of

 Laws § 142 (1971)).

         New Jersey has a substantial interest in plaintiffs’ breach of express warranty claim.

 Plaintiffs assert this claim against New Jersey manufacturers based on representations in the

 labeling and marketing of Propecia, and defendants made all decisions regarding the labeling and

 marketing of Propecia in New Jersey. New Jersey has a substantial interest in the design,

 manufacture, and distribution of products in its state, and in protecting New Jersey companies

 from defending against stale claims. See id. at 594, 153 A.3d at 222 (“When a plaintiff from

 another state with a longer limitations period seeks to press a claim against a New Jersey

 manufacturer . . . after New Jersey’s statute of limitations has expired, section 142 ordinarily will

 not permit the claim to proceed.”); Restatement (Second) of Conflict of Laws § 142 cmt. f (1971)

 (“A state has a substantial interest in preventing the prosecution in its courts of claims which it

 deems to be ‘stale.’”).

         The Second Restatement identifies certain “rare situations where the forum will entertain

 a claim that is barred by its own statute of limitations but not by that of some other state.”

 Restatement (Second) of Conflict of Laws § 142 cmt. f (1971). These include (i) “when through

 no fault of the plaintiff an alternative forum is not available”; (ii) “where suit in the alternative

 forum, although not impossible, would be extremely inconvenient for the parties”; (iii) and

 “where the forum has a short statute of limitations whose primary purpose is not to protect the

 local courts against stale evidence but rather to insure that a specified claim involving either

 local persons or local events should be brought in a brief space of time.” Id.



                                                    8
Case 1:13-cv-02388-BMC-PK Document 121 Filed 09/08/20 Page 9 of 9 PageID #: 1601




            Plaintiffs do not argue that any exceptional circumstances make application of New

 Jersey’s statutes of limitations unreasonable in this case, and I can identify none. There is no

 reason to believe that Florida was unavailable as an alternative forum or would have been

 extremely inconvenient for the parties; in fact, this MDL included multiple actions filed in

 Florida. Nor is New Jersey’s four-year statute of limitations for breach of warranty actions

 particularly short; Florida’s is longer by only a year. Moreover, in similar cases involving

 products liability cases against New Jersey corporations, New Jersey courts found no exceptional

 circumstances mandated departure from the general rule that its limitations periods apply. See,

 e.g., McCarrell, 227 N.J. at 575, 153 A.3d at 211; Martinez v. Ethicon, Inc., No. 18-CV-17570,

 2019 WL 4345867, at *2 (D.N.J. Sept. 12, 2019); Gonzales v. Ethicon Corp., No. 18-CV-17658,

 2019 WL 4306352, at *2 (D.N.J. Sept. 11, 2019).

            Plaintiffs filed suit in New Jersey and there is no exceptional circumstance to justify

 departing from the general rule that New Jersey’s statute of limitations applies. Accordingly,

 New Jersey’s statute of limitations applies to bar plaintiffs’ breach of express warranty claim. 3

                                                   CONCLUSION

            Defendants’ motion for summary judgment is granted.

 SO ORDERED.
                                                        Digitally signed by Brian M.
                                                        Cogan
                                                         ______________________________________
                                                                       U.S.D.J.

 Dated: Brooklyn, New York
        September 8, 2020




 3
     Because plaintiffs’ claims are untimely, I do not reach defendants’ other arguments.

                                                             9
